Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 04/16/2021, claims 1-12 are elected for examination on the merits; and claims 13-30 are non-elected.
This application claims priority from provisional application 62701404 (filed 07/20/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 line 2, the phrase “one or more target receive powers” should be changed to --- the one or more target receive powers ---, for consistence in claim language and antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG; FANG-CHEN (US 20180324708 A1, hereinafter CHENG), in view of Papasakellariou; Aris (US 20180310257 A1, hereinafter Papasakellariou).

Regarding claim 1, CHENG teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 3 and corresponding paragraphs 48-49, in view of teachings of fig. 1 and at least its paragraphs 30-32 with formula(1)): 
receiving configuration information identifying one or more target receive powers for a data or control transmission and corresponding configurations for uplink power control associated with the one or more target receive powers (see at least para. 49 along with para. 31, 32, and formula(1); e.g. UE’s power control module 112 may determine the UL transmission power based on multiple factors, parameters, configurations, reference signals, target powers, etc.); 
measuring a downlink path loss value of the UE (see at least para. 49, e.g. downlink (DL) path loss may be calculated based on the reference signal received power); and 
determining at least one of a transmit power or a configuration, of the corresponding configurations for uplink power control, for the data or control transmission based at least in part on at least one of the downlink path loss value, the uplink path loss value, or the combined path loss value, and based at least in part on the configuration information (see at least para. 49, e.g. steps 330-340, PUSCH transmission power may be determined based on the calculated DL path loss and the received parameters based the formula (1)).
CHENG differs from the claim, in that, it does not specifically disclose selectively determining a combined path loss value, wherein the combined path loss value is determined when the downlink path loss value and an uplink path loss value are 
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of selectively determining a combined path loss value, wherein the combined path loss value is determined when the downlink path loss value and an uplink path loss value are available based at least in part on the uplink path loss value being reported to the UE by a base station (in general, see fig. 8 and corresponding paragraphs 129-133, in particular, see para. 135 along with para. 131, e.g. the gNB and the UE can estimate a PL for the UE); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 2, CHENG teaches all of the subject matters as in claim 1, except receiving information identifying the uplink path loss value; or transmitting a reference signal, on an uplink, to enable the base station to determine the uplink path loss value before the data or control transmission, which are well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of receiving information identifying the uplink path loss value; or transmitting a reference signal, on an uplink, to enable the base station to determine the uplink path loss value before the data or control transmission (see at least fig. 8 and para. 131, e.g. Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 3, CHENG in view of Papasakellariou teaches selecting a group of UEs within a cell, of one or more groups of UEs within the cell, wherein one or more target receive powers and the corresponding configurations for uplink power control are assigned to the one or more groups of UEs, and wherein determining the transmit power is further based at least in part on a target receive power corresponding to the group of UEs.  (CHENG, see at least para. 27 and 31 of fig. 1, e.g. user equipment 104A and 104B are under the control of base station 102 in a cell perform the steps of fig. 3 as cited in claim 1 above)

Regarding claim 4, CHENG in view of Papasakellariou teaches determining a transport format for the data or control transmission according to the configuration, wherein the transport format for the data or control transmission includes at least one of: a medium access control (MAC) control element (CE) generated by an upper layer, uplink control information (UCI) multiplexed with an uplink data channel of the data or control transmission, or a physical uplink control channel (PUCCH).  (CHENG, see at least para. 31, e.g. adjustment for different transport format (e.g., UCI) as parameters for determining the UL transmission power)

Regarding claim 5, CHENG in view of Papasakellariou teaches the downlink path loss value is based at least in part on a group common control channel of the UE or a downlink data channel for broadcasting and multicasting common system information.  (CHENG, see at least para. 30, e.g. base station 102 may broadcast parameters and reference signals to the user equipment 104)

Regarding claim 6, CHENG teaches the data or control transmission is an initial data or control transmission, and wherein the method further comprises: determining at least one of a transmit power or a configuration for a transmission of the initial data or control transmission based at least in part on at least one of the downlink path loss value or the uplink path loss value and the configuration information (CHENG, see claim 1 rejection above in view of para. 33-34 and its formula(2)).
CHENG differs from the claim, in that, it does not specifically disclose retransmission of the initial data, which is well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of retransmission of the initial data (see at least para. 136, e.g. the UE can proceed to transmit a random access preamble with the next higher transmission second power), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 7, CHENG teaches all of the subject matters as in claim 6, except the transmit power or a transport format for the retransmission of the initial data or control transmission is different than the transmit power or a transport format for the initial data or control transmission, which are well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of the transmit power or a transport format for the retransmission of the initial data or control transmission is different than the transmit power or a transport format for the initial data or control transmission (see at least para. 136, e.g. the UE can proceed to transmit a random access preamble with the next higher transmission second power); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 8, this claim is rejected for the same reasoning as in claim 6.

Regarding claim 9, CHENG teaches all of the subject matters as in claim 8, except determining the transmit power for the retransmission uses a same reference signal resource configuration for measuring the downlink path loss value and determining the transmit power for the initial data or control transmission, which are well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of determining the transmit power for the retransmission uses a same reference signal resource configuration for measuring the downlink path loss value and determining the transmit power for the initial data or control transmission (see at least para. 134-136, e.g. after unsuccessful using first power, the UE can proceed to transmit a random access preamble with the next higher transmission second power); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 10, CHENG in view of Papasakellariou teaches the configuration is associated with non-orthogonal multiple access (NOMA), and wherein the configuration identifies at least one of: a NOMA-specific resource configuration in at least one of a time domain, a frequency domain, a code domain, or a space domain, or a power domain multiplexing scheme.  (CHENG, see at least para. 36, e.g. non-orthogonal multiple access (NOMA) for different power parameter settings)

Regarding claim 11, CHENG teaches determining a selected target receive power of one or more target receive powers associated with the corresponding configurations based at least in part on at least one of a power or a buffer status of the UE, wherein determining at least one of the transmit power or the configuration is based at least in part on the selected target receive power (CHENG, see at least para. 31, 32, 
CHENG differs from the claim, in that, it does not specifically disclose power headroom…of the UE, which is well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of power headroom…of the UE (see at least para. 144 of fig. 10, e.g. UE sends a power headroom report to gNB), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Regarding claim 12, CHENG teaches all of the subject matters as in claim 1, except the data or control transmission comprises a contention-based random access channel transmission, which are well known in the art and commonly used for effectively enabling accurate path-loss settings.
Papasakellariou, for example, from the similar field of endeavor, teaches mechanism of the data or control transmission comprises a contention-based random access channel transmission (see at least para. 108, e.g. a PRACH transmission power can be determined by a combination of path-loss measurements from a UE and a power ramping process, for example for contention-based transmission); which would have been obvious before the effective filing date of the claimed invention to and can be Papasakellariou into the method of CHENG for effectively enabling accurate path-loss settings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465